DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor centerline” of each of claims 3-5, the “centerline of the spindle” of claim 5, the “spindle centerline” of claim 6, and the “centerline of the light irradiation unit” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a housing unit which houses a plurality of types of tools” in claim 1 
“an automatic tool changing device which picks up a tool from the housing unit and replaces the tool mounted on the spindle with the tool picked up” in claim 1;
“a light irradiation unit which applies a line light to the workpiece” in claim 1;
“an imaging unit which captures an image of the line light reflected from the workpiece” in claim 1;
“a light detection unit which detects the line light reflected from the workpiece” in claim 2; and
“the light irradiation unit is configured to be positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 1-3 of claim 3 state, “wherein the light irradiation unit is configured to be positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline.”  With respect to the specification filed on 4/3/2020, it does not advise therein that the light irradiation unit is configured to be positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline.  Rather, Applicant discloses in paragraph [0037] of the specification filed on 4/3/2020 that “the center line P1 of the laser light L is inclined from the center line P2 of the sensor head 10.”  Please note that Applicant never discusses “a sensor centerline” in the specification filed on 4/3/2020.  While Applicant discloses in paragraph [0037] a center line (P2) of the sensor head (10), there is no indication that the “sensor centerline” of claim 3 is one and the same as the center line (P2) of the sensor head (10).  (On a side note, please be advised that Applicant recites in claim 4, which is dependent upon claim 3, “a sensor head” and “the sensor centerline is aligned with a centerline 
	With respect to the drawings that were filed on 4/3/2020, it cannot be determined therefrom that the “the light irradiation unit is configured to be positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline.”  This is because in the drawings filed on 4/3/2020, the “sensor centerline” of claim 3 is not shown.  
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 2-3 of claim 4 state, “wherein the sensor centerline is aligned with a centerline of the sensor head.”  With respect to the specification filed on 4/3/2020, Applicant doesn‘t provide discussion therein on the “sensor centerline.”  Rather, in the specification filed on 4/3/2020, Applicant only discloses a center line (P1) of the laser light (L) and a center line (P2) of the sensor head (10).  Please see at least paragraph [0037] of the specification for discussion of the center line (P1) of the laser light (L) and the center line (P2) of the sensor head (10).  As there is no discussion by Applicant on the “sensor centerline,” there is no disclosure in the specification filed on 4/3/2020 on “the sensor centerline is aligned with a centerline of the sensor head.”

	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 2-3 of claim 5 state, “wherein the sensor centerline is aligned with a centerline of the spindle when the sensor head is mounted to the spindle.”  With respect to the specification filed on 4/3/2020, Applicant doesn‘t provide discussion therein on the “sensor centerline” or on the “centerline of the spindle.”  Rather, in the specification filed on 4/3/2020, Applicant only discloses a center line (P1) of the laser light (L) and a center line (P2) of the sensor head (10).  Please see at least paragraph [0037] of the specification for discussion of the center line (P1) of the laser light (L) and the center line (P2) of the sensor head (10).  Based on the foregoing, there is no disclosure in the specification filed on 4/3/2020 on “wherein the sensor centerline is aligned with a centerline of the spindle when the sensor head is mounted to the spindle.”  
	With respect to the drawings that were filed on 4/3/2020, it cannot be determined therefrom that “the sensor centerline is aligned with a centerline of the sensor head.”  This is because in the drawings filed on 4/3/2020, neither the “sensor centerline” of claim 5 nor the “centerline of the spindle” of claim 5 is not shown.  
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a 
Lines 2-3 of claim 6 state, “wherein the sensor head is configured to be rotatable upon rotation of the spindle about the spindle centerline.”  With respect to the specification filed on 4/3/2020, Applicant doesn‘t provide discussion therein on the “spindle centerline.”  Rather, in the specification filed on 4/3/2020, Applicant only discloses a center line (P1) of the laser light (L) and a center line (P2) of the sensor head (10).  Please see at least paragraph [0037] of the specification for discussion of the center line (P1) of the laser light (L) and the center line (P2) of the sensor head (10).  As there is no discussion by Applicant on the “spindle centerline,” there is no disclosure in the specification filed on 4/3/2020 on “wherein the sensor head is configured to be rotatable upon rotation of the spindle about the spindle centerline.”
	With respect to the drawings that were filed on 4/3/2020, the spindle (26) is shown in Figure 1.  Aside from the fact that the “spindle centerline” of claim 6 is not shown, it is noted that the spindle (26) is not shown in enough detail in Figure 1 so as to be able to determine whether or not the spindle (26) necessarily rotates about the claimed “spindle centerline.”  Therefore, it cannot be determined from the drawings that were filed on 4/3/2020 that “the sensor head is configured to be rotatable upon rotation of the spindle about the spindle centerline.”  
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 1-3 of claim 7 state, “wherein the oblique direction is by the line light being at an oblique angle from a centerline of the light irradiation unit.”  With respect to the specification 
	With respect to the drawings that were filed on 4/3/2020, it cannot be determined therefrom that “the oblique direction is by the line light being at an oblique angle from a centerline of the light irradiation unit.”  This is because in the drawings filed on 4/3/2020, the “centerline of the light irradiation unit” of claim 7 is not shown.  Please note that Figure 8 instead shows an oblique angle (θ) between the center line (P1) of the laser light (L) and the center line (P2) of the sensor head (10).    
	Since neither the specification not the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 6 state, “wherein the sensor head is configured to be rotatable upon rotation of the spindle about the spindle centerline.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the spindle centerline” of claim 6 is the same element as the “centerline of the spindle” of claim 5, noting that claim 6 directly depends upon claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. Patent No. 8,160,738 B2).
Please note that Nishikawa et al. was cited on the IDS filed on 4/3/2020.  
Claim 1:  Figures 1 and 2 of Nishikawa et al. show a machining apparatus (1) having a first mechanism (12) that is embodied as a servomotor.  When a given workpiece (9) is mounted to a table (6) of the machining apparatus (1), the first mechanism (12) can be actuated such that the given workpiece (9) is linearly moved into a position to oppose a tool that is mounted to a tool spindle (4) of said apparatus (1).  Next, as can be seen in Figure 2 of Nishikawa et al., the machining apparatus (1) also has a second mechanism (13), and said second mechanism (13) has a programmable controller (25) and a buffer memory (16).  Said mechanism (13) is disclosed as controlling the first mechanism/servomotor (12) and a further servomotor (11) [column 7, lines 38-42].  Please note that by controlling the first mechanism/servomotor (12) 
	Please note that line 5 of claim 1 sets forth therein, “a housing unit which houses a plurality of types of tools.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (noting that “housing” in this context is not being used as a structural “housing” or casing, given that the as-disclosed “housing unit” is a tool magazine, according to paragraph 0014 of the present specification).  “A housing unit” is therefore presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Note that disclosure is provided on the housing unit of Applicant’s machining apparatus corresponding to a tool magazine [Applicant’s specification, paragraph 0014].    
	With respect to Nishikawa et al., the machining apparatus (1) is disclosed as being provided with a tool magazine [column 11, line 63 – column 12, line 12].   Said tool magazine constitutes a housing unit that houses a plurality of types of tools including, for example, a machining tool for machining the given workpiece (9) and a non-contact sensor (8) for measuring said given workpiece (9).  As such, Nishikawa et al.’s tool magazine will hereinafter be referred to as “the housing unit.”  
Note that lines 6-7 of claim 1 set forth therein, “an automatic tool changing device which picks up a tool from the housing unit and replaces the tool mounted on the spindle with the tool picked up.”  This claim limitation(s) uses a generic placeholder that is coupled with 
With respect to the machining apparatus (1) of Nishikawa et al., it (1) is disclosed as being provided with an automatic tool changer (14).  While discussion is not provided by Nishikawa et al. concerning the structure of the automatic tool changer (14), it is noted that said automatic tool changer (14) picks up a tool from the housing unit and replaces the tool that is mounted on the tool spindle (4) with the tool picked up.  Please note that disclosure is provided on the non-contact sensor (8), which is stored in the housing unit, being handled as a tool and being automatically mounted on the tool spindle (4) by the automatic tool changer (14).  It is further disclosed by Nishikawa et al. that after the given workpiece (9) is machined by a tool mounted on the tool spindle (14), the tool (that was used for machining) may be replaced by the non-contact sensor (8) [column 11, line 63 – column 12, line 12].  
Thus, the automatic tool changer (14) of Nishikawa et al. constitutes an equivalent of the “automatic tool changing device.”  This is because the automatic tool changer (14) carries out the function specified in lines 6-7 of the claim, said function being “picks up a tool from the housing unit and replaces the tool mounted on the spindle with the tool picked up.”  Further, the automatic tool changer (14) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the automatic tool changer (14) performs the identical function (picks up a tool from the housing unit and replaces the tool mounted on the spindle 
As was noted above, the housing unit houses a plurality of types of tools including the non-contact sensor (8) for measuring the given workpiece (9).  Examiner notes that in measuring the given workpiece (9), the non-contact sensor (8) is measuring the surface shape of said given workpiece (9).  The non-contact sensor measures the surface shape by measuring a distance therefrom to a measured point (S) on the surface of the given workpiece (9).  (An exemplary measured point (S) on the surface of the given workpiece (9) can be seen in at least Figure 3 of Nishikawa et al.).  Note that measured data (B1), which is representative of measured distances of the non-contact sensor (8), and positional data (C1) of the non-contact sensor (8) are provided to a control device (23).  Per Nishikawa et al., the control device (23) processes the measured data (B1) and the positional data (C1) so as to produce 2D shape data or 3D shape data of the given workpiece (9) [column 9, lines 61-63].  Please also note that when the non-contact sensor (8) is required, the automatic tool changing device (14) is capable of picking the non-contact sensor (8) up from the housing unit and replacing the tool mounted on the tool spindle (4) with the non-contact sensor (8) [column 11, lines 63-67].  
Next, it is noted that lines 14-15 of claim 1 set forth therein, “a light irradiation unit which applies a line light to the workpiece.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on 
With respect to Nishikawa et al., Examiner directs attention to Figure 3 in which a vertical cross-section of the non-contact sensor (8) is shown.  As can be seen in Figure 3, the non-contact sensor (8) includes a laser oscillator (40) and a pair of prisms (41, 42), each of which having a reflective mirror.  Said laser oscillator (40) generates a laser beam (L), which is a line light, to be applied to the surface of the given workpiece (9) after having been reflected by the pair of prisms (41, 42) [column 12, lines 43-63].  
Since the laser oscillator (40) generates a laser beam (L), which is a line light, that is reflected by the pair of prisms (41, 42) so as to be applied to the surface of the given workpiece (9), said laser oscillator (40) in conjunction with the pair of prisms (41, 42) constitute an equivalent of the “light irradiation unit.”  This is because the laser oscillator (40) and the pair of prisms (41, 42) carry out the function specified in lines 14-15 of the claim, said function being “applies a line light to the workpiece.”  Further, the laser oscillator (40) and the pair of prisms (41, 42) aren’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the laser oscillator (40) and the pair of prisms (41, 42) perform the identical function (applies a line light to the workpiece), and produces substantially the same result as the corresponding “light irradiation unit” of Applicant.  Based on the foregoing, the laser oscillator (40) and the pair of prisms (41, 42) of Nishikawa et al. are an equivalent to the “light irradiation unit (50)” of Applicant, and as a result, the laser oscillator (40) and the pair of prisms (41, 42) will hereinafter be referred to by Examiner as the “light irradiation unit (40, 41, 42).”  
an imaging unit which captures an image of the line light reflected from the workpiece.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “imaging unit” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner notes that disclosure is provided on the imaging unit of the non-contact sensor including a solid-state imaging device such as a CCD (charged coupled device) sensor or a CMOS (complementary metal oxide semiconductor) sensor [Applicant’s specification, paragraph 0035].  
With respect to Nishikawa et al., Examiner directs attention to Figure 3 in which a vertical cross-section of the non-contact sensor (8) is shown.  According to Nishikawa et al., the non-contact sensor (8) includes an image capturing surface (51) [column 12, lines 57-59].  While discussion is not provided on the structure of the image capturing surface (51), it is noted that said image capturing surface (51) captures an image of the laser beam (L)/line light reflected from the given workpiece (9).  
Thus, the image capturing surface (51) of Nishikawa et al. constitutes an equivalent of the “imaging unit.”  This is because the image capturing surface (51) carries out the function specified in lines 15-16 of the claim, said function being “captures an image of the line light reflected from the workpiece.”  Further, the image capturing surface (51) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the image capturing surface (51) performs the identical function (captures an image of the line light reflected from the workpiece), and produces substantially the same result as the corresponding “imaging unit” of Applicant.  Based on the foregoing, the image capturing surface (51) of Nishikawa et al. is an equivalent to 
With regards to the light irradiation unit (40, 41, 42), it is configured to apply the laser beam (L)/line light in an oblique direction to the given workpiece (9).  An example is provided below in which a workpiece (9) has the laser beam (L)/line light applied thereto in an oblique direction.  Note that in the below example the laser beam (L) is obliquely applied, because the laser beam (L) contacts the workpiece (9) in a direction that is neither parallel to the surface to the workpiece (9) nor orthogonal to the surface of said workpiece (9).  Based on the foregoing, depending upon the shape of the given workpiece (9), the light irradiation unit (40, 41, 42) can apply the laser beam (L) in an oblique direction to the given workpiece (9).  Therefore, the light irradiation unit (40) is configured to apply the laser beam (L)/line light in an oblique direction to the given workpiece (9).  

    PNG
    media_image1.png
    802
    651
    media_image1.png
    Greyscale

Claim 2:  Note that lines 1-3 of claim 2 set forth therein, “a light detection unit which detects the line light reflected from the workpiece.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “light detection unit” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Note that disclosure is provided on the light detection unit being, for example, a photodiode [Applicant’s specification, paragraph 0036].  
With respect to Nishikawa et al., Examiner directs attention to Figure 3 in which a vertical cross-section of the non-contact sensor (8) is shown.  As can be seen in Figure 3, the non-contact sensor (8) includes a CCD camera (45) that detects the laser beam (L)/line light.  
Based on the foregoing, the CCD camera (45) of Nishikawa et al. constitutes an equivalent of the “light detection unit.”  This is because the CCD camera (45) carries out the function specified in lines 1-3 of the claim, said function being “detects the line light reflected from the workpiece.”  Further, the CCD camera (45) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the CCD camera (45) performs the identical function (detects the line light reflected from the workpiece), and produces substantially the same result as the corresponding “light detection unit” of Applicant.  Thus, the CCD camera (45) of Nishikawa et al. is an equivalent to the “light detection unit (58)” of Applicant, and as such, the CCD camera (45) will hereinafter be referred to by Examiner as the “light detection unit (45). 

Claim 7:  As broadly claimed, a centerline of the light irradiation unit (40, 41, 42) can be considered to be the centerline of any of the elements thereof.  For example, a centerline of the light irradiation unit (40, 41, 42) can be considered to be the centerline of its prism 42.  Note that claim 7 does not set forth as to how or in which way that “a centerline of the light irradiation unit” extends.  Noting this, as be seen below in annotated Figure 3 of Nishikawa et al., regardless of whether the laser beam (L)/line light is being reflected into the prism (42) or being reflected from the prism (42), said laser beam (L)/line light is at an oblique angle from a centerline of the light irradiation unit (40, 41, 42).

    PNG
    media_image2.png
    845
    998
    media_image2.png
    Greyscale

                                                                                                                                                                                              
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Patent No. 8,160,738 B2) in view of Suzuki (Japan Publication No. JP 09-218020 A).  
Please note that an EPO Machine Translation of Suzuki is cited below.  
Claim 3:  Regarding the non-contact sensor (8), it has a sensor head (31) and a housing (30).  With regards to the housing (30), it has a sensor centerline.  Figure 3 has been annotated and provided on the following page so as to show said sensor centerline.  
With respect to the light irradiation unit (40, 41, 42), it is configured to be positioned to irradiate the laser beam (L)/line light.  The light irradiation unit (40, 41, 42) though isn’t positioned to irradiate the laser beam (L)/line light at an oblique angle from the sensor centerline.  Rather, the light irradiation unit (40, 41, 42) irradiates the laser beam (L)/line light parallel to said sensor centerline.  


    PNG
    media_image3.png
    845
    809
    media_image3.png
    Greyscale

Note that lines 1-3 of claim 3 set forth therein, “a light irradiation unit is configured to be positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “light irradiation unit” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Note that disclosure is provided on the light irradiation unit being, for example, a semiconductor light source [Applicant’s specification, paragraph 0035].

Since the laser oscillator (37) emits a laser beam (37a), which is a line light focused by the beam expander (37b) and reflected by the first (33), second (35), and third mirrors (34) so as to irradiate the laser beam/line light (37a) to have line light centerline that is at an oblique angle from the sensor centerline, said laser oscillator (37) in conjunction with the beam expander (37b) and first (33), second (35), and third mirrors (34) constitute an equivalent of the “light irradiation unit.”  This is because the laser oscillator (37), beam expander (37b), and first (33), second (35), and third mirrors (34) of Suzuki are positioned carry out the function that is specified in lines 1-3 of the claim, said function being “to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline.”  Also, the laser oscillator (37), beam expander (37b), 
With regards to the light irradiation unit (33, 34, 35, 37, 37b), please be advised that Suzuki discloses that at the same time the laser beam/line light (37a) is emitted, motor 32 and motor 33d are driven by outputting operation signals from a coordinate conversion unit (5) via a control unit (4).  Please note that the drive of the motor (33d) causes the first mirror (33) to rotate and reciprocate around a vertical axis, and the drive of the motor (32) causes the first mirror (33) to gradually move downward along with a frame body (62) about a horizontal axis. Therefore, as shown in Figure 5 of Suzuki, the laser beam/line light (37a) is scanned in a predetermined range toward the workpiece (2) to be measured in a horizontal direction and in a  vertical direction [EPO Machine Translation, paragraph 0030].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light irradiation unit (33, 34, 35, 37, 37b) and associated appurtenances, e.g. motors (32, 32d), coordinate conversion unit (5), and control unit (4) of Suzuki, for the light irradiation unit (40, 41, 42) of Nishikawa et al., as this 
Lastly, in making this above substitution, the light irradiation unit (33, 34, 35, 37, 37b) is positioned to irradiate the laser beam/line light (37a) (in accordance with the disclosure of Suzuki) to have a light line centerline that is at an oblique angle from the sensor centerline of Suzuki.  Based on the foregoing, claim 3 is satisfied by Nishikawa et al. in view of Suzuki.  

Claims 4 & 5:  In substituting the light irradiation unit (33, 34, 35, 37, 37b) and associated appurtenances, e.g. motors (32, 32d), coordinate conversion unit (5), and control unit (4) of Suzuki, for the light irradiation unit (40, 41, 42) of Nishikawa et al., please be advised that the light irradiation unit (33, 34, 35, 37, 37b) will be disposed within the housing (30) of Suzuki.  Noting this, Examiner now directs attention to Figure 3 of Suzuki.  Since the housing (30) is positioned on the sensor head (31), the light irradiation unit (33, 34, 35, 37, 37b) is positioned on said sensor head (31) via the housing (30).  Next, as can be seen in annotated Figure 3 (next page), the sensor centerline is aligned with a centerline of the sensor head (31).  

    PNG
    media_image4.png
    845
    812
    media_image4.png
    Greyscale

Regarding claim 5, it can be seen above in annotated Figure 3 that the sensor head (31) is configured to be mounted on the tool spindle (4).  When the sensor head (31) is mounted on the tool spindle (4), the sensor centerline is aligned with a centerline (CL) of said spindle (4).  

Claim 6:  By virtue of being received by the tool spindle (4), the sensor head (31) is rotatable upon rotation of said tool spindle (4) about the spindle centerline (CL).  

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 and Nishikawa et al., Applicant argues the following:
In the presently claimed invention, the sensor head 10 comprises the non-contact sensor 110 and the irradiation unit 50 is mounted on the spindle 26 and rotatable about the axis of the spindle 26. See Figs. 8-10. When the spindle 26 is rotated, the line light applied to an oblique direction by the light irradiation unit 50 is also rotated, as the center line P1 of the laser light is inclined from the center line P2 of the sensor head 10, such as the axis of the spindle 26.

However, this claimed subject matter is not present in Nishikawa.

In accordance with Applicant’s understanding, Nishikawa teaches the light irradiation unit 40 is configured to apply a laser beam L. However, Nishikawa fails to teach or suggest the line light as applied by the presently claimed invention. Clearly, in Fig. 3 of Nishikawa the laser beam L is emitted in a centerline axis of the light irradiation unit. The laser beam L clearly is axially aligned. The workpiece or object 9 has a surface that has a normal direction that is at an angle from the laser. However, this does not make the element “the light irradiation unit is configured to apply the line light in an oblique direction to the workpiece.” The line light is not emitted in an oblique direction in Nishikawa.

Applicant’s argument has been considered, but is not persuasive.  
With regards to Nishikawa et al., the light irradiation unit (40, 41, 42) thereof is “configured to apply” a laser beam (L)/line light in an oblique direction to a workpiece (9) in that it is capable of applying a laser beam (L)/line light in an oblique direction to the workpiece (9).  Please note that the way that claim 1 is presently set forth does not require the line light to be emitted/irradiated in a direction, which is inclined, for example, from a centerline of the 

    PNG
    media_image1.png
    802
    651
    media_image1.png
    Greyscale


As can be seen in the above example, the laser beam (L) is applied in an oblique direction to a workpiece (such as, for example a workpiece configured as the workpiece labeled above as (9)), because the laser beam (L) contacts the workpiece (9) in a direction that is neither parallel to the surface to the workpiece (9) nor orthogonal to the surface of said workpiece (9).  Since this example shows that the light irradiation unit (40, 41, 42) is capable of applying a laser beam (L)/line light in an oblique direction to the workpiece (9), then the 

With respect to claim 1 and Nishikawa et al., Applicant also argues the following:
In the present claims, the direction of the line light is oblique, which is from the light irradiation unit. Here, it is clear that “the light irradiation unit is configured to apply the line light in an oblique direction.”  This requires the oblique direction of the line light to be relative to the light irradiation unit. The element clearly recites that the oblique direction of the line light from the light irradiation unit is to the workpiece. This means that the light is emitted to the workpiece, where the light is emitted in an oblique direction. The workpiece only receives the line light that is emitted in the oblique direction. Therefore, the “oblique direction” is not relative to the workpiece.

In view of the foregoing, Applicant submits that Nishikawa fails to anticipate the present claims.

Because the Office Action fails to present a prima facie case that the claims are anticipated, the rejections are improper. Applicant therefore respectfully requests that the rejections of claims the under 35 U.S.C. § 102 be withdrawn.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., This requires the oblique direction of the line light to be relative to the light irradiation unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is to say that claim 1 is presently set forth in a way such that it doesn’t require the line light to be emitted/irradiated in an oblique direction relative to the light irradiation unit.  Rather, the line light has to be applied in an oblique direction to the workpiece, which is different requirement all together.  Noting this, to the workpiece.”  In setting forth this limitation, Applicant established that the oblique direction is relative to the workpiece.  Based on the foregoing, Applicant’s argument is not persuasive.  

With respect to new claim 3, Applicant argues the following:
The subject of claim 3 is provided by Fig. 8 and the description thereof that clearly teaches the light irradiation unit is positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline. 

In arguing the above, it is noted that on pages 7 and 8 of the arguments filed on 9/28/2021, Applicant proceeds to recites the contents of paragraphs [0037] and [0038] of the specification filed on 4/30/2020 for support.  
Noting this, Applicant’s argument has been considered, but is not persuasive. Regarding the specification filed on 4/3/2020, it does not advise therein that the light irradiation unit is configured to be positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline.  Rather, Applicant discloses in paragraph [0037] of the specification filed on 4/3/2020 that “the center line P1 of the laser light L is inclined from the center line P2 of the sensor head 10.”  Note that Applicant never discusses “a sensor centerline” in the specification filed on 4/3/2020.  While Applicant discloses in paragraph [0037] a center line (P2) of the sensor head (10), there is no indication that the “sensor centerline” of claim 3 is one and the same as the center line (P2) of the sensor head (10).  Based on the foregoing, there is no disclosure in the specification filed on 4/3/2020 on “the light irradiation unit is configured to 
	With respect to the drawings that were filed on 4/3/2020, particularly Figure 8 which Applicants points to the above arguments, it cannot be determined therefrom that the “the light irradiation unit is configured to be positioned to irradiate the line light to have a light line centerline that is at an oblique angle from a sensor centerline.”  This is because in the drawings filed on 4/3/2020, the “sensor centerline” of claim 3 is not shown.  
Thus, in contrast to Applicant’s arguments, the subject of claim 3 is not provided by Figure 8 and the description thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722